Boardman, J.
This is an action brought to restrain the canal board from acting under chap. 740, Laws of 1872, and to restrain the defendants, Lord and Skinner, from applying to said board under said act.
The action is attempted to be maintained upon the ground that said act is unconstitutional. 1st, because it violates art. 3, § 16 of the constitution in reference to private bills, and, 2d, because it violates art. 7, § 3 in reference to letting of work, etc., upon the canals by contract with the lowest bidder.
Upon these grounds the action was sustained in the courts below, and the defendants were enjoined. They now appeal to this court from such judgment.
The.principles involved are almost identical with those in the People v. Densmore decided at this term (ante, p. 280). By the opinion of Mr. Justice Paekeb in that case, in which I fully concur, it is held that an act of the legislature authorizing and allowing the examination and settlement of an equitable claim against the State is not a private act^ nor is an appropriation for the payment of such sum as may be thus determined upon to be passed by a two-thirds vote of the legislature. Both are ordinary acts of sovereign power exercised by the State in doing justice to its citizens. If the facts showed that Lord and Skinner had rendered no services for the State, or that they had been paid the full value of such services, or that the moneys by said act to be paid them were a gift devoid of consideration, the act would certainly be a private act for the specific benefit of an individual not arising from any duty of the *312State, or affording any benefit to it. But the act of 1872 (chap. 740) assumes that the work done under Skinner’s contract may have cost a greater sum than the State has paid therefor, and that the State in that case would be under an equitable obligation to pay for such excess of cost. Hence, authority is given to ascertain what, if any, may be the amount of such excess, and for the payment of the same where ascertained.
It is an ordinary act of legislative power to recognize and pay the legal or equitable obligations of the State. The exercise of the power for such purposes is a public "act because it is the discharge of a public duty.
It is no answer to say that such power may be perverted and misused. That it often has been is a melancholy fact.
That this case may-prove to be such is possible. If our law makers are dishonest or negligent, if our agents are corrupt or weak, the people are still bound by their acts within the just limit of their powers. Within such limits courts can exercise no control.
It is, therefore, believed that the act in question is not,a private act, nor is the money appropriated for a private purpose within the meaning of art. 1, § 9 of the constitution.
The same principles apply to the consideration of the action of the canal board in the matter of Skinner’s contract. Originally, a valid contract was made for certain work and materials. Afterward the canal board increased the quantity of work, etc., without letting it by contract as required, but providing that Skinner should be paid according to the terms of the original contract as far as applicable, and estimating the cost or value of other work not so provided for.
The.work- is completed by Lord (Skinner’s assignee), and he is paid therefor according to such original contract and estimates. But it is now alleged that such payments, for unforeseen reasons, were quite inadequate to cover the cost of the. work done, that the work has been done at an actual loss to Lord, and that the State ought in justice to recognize such fact and make proper compensation. If that be true, and the whole truth, no one can doubt the justness of the claim. There is no legal claim such as could be enforced, if the St?¡te could be sued. The obligation arises from benefits done, services rendered, and values given to the State which the State has not adequately rewarded. The legislature is not prohibited from relieving even a contractor from a hard bargain. It is *313not prohibited from doing justice to any of its' employees. The State is not expected to make a profit out of individuals; still, when contracts are made between the State and individuals, their rights, respectively, should be controlled thereby. The right of the claimant to extra or additional compensation beyond the contract price should only be allowed in extreme cases. Least of all, should it be tolerated that such claims should be allowed as an evasion, or in fraud of the provision of the constitution requiring such contracts.
This case was decided upon a construction of the constitution which is deemed wrong.
The evidence upon which the defendants, Lord and Skinner, rely to raise an equitable or moral obligation on the part of the State to pay an indemnity, or increased compensation for the work done, was rejected upon the trial.
In this respect the court was in no situation to consider the question of consideration.
Upon a new trial such additional, evidence will be offered as will give the court a better view of the relations of the parties, and the reasons, if any, why the State should become responsible for the additional compensation claimed.
For these reasons the judgment in this action should be reversed and a new trial granted, .with costs to abide the event.
The injunction restraining action on the part of the defendants to stand until the further order of this court.
Parker, J., concurred in the result.

Judgment reversed and new trial granted.